Opinion issued April 11, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00043-CV
                             ———————————
                       JENNIFER MELLOTT, Appellant
                                          V.
                                 HACDC, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1120365


                           MEMORANDUM OPINION
      Appellant, Jennifer Mellott, has failed to timely file her appellate brief. See

TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). The Clerk of this Court’s March 13, 2019

notice warned appellant that her deadline to file her appellant’s brief had expired and

that her appeal was subject to dismissal if she failed to timely file her appellant’s
brief or an extension within 10 days of the date of that notice. See TEX. R. APP. P.

38.6(d), 38.8(a)(1), 42.3(b). Appellant failed to timely file a brief or request an

extension. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                           2